DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new grounds of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, 15-19 rejected under 35 U.S.C. 103 as being unpatentable over Reyner [US 20140028243 A1] in view of Wojcik [US 20140192492 A1].
As per claim 1, Rayner teaches a device (Rayner Fig 17 , Figs 24) comprising:
a case including a rear cover (Reyner ¶0214 “front 151 and rear 152 sides of the case 146 ”), wherein the rear cover hosts a circuit board a light source, and a battery (Reyner Figs 24C-24D, ¶0240 “… battery 101a to the circuit board 102…FIG. 24C shows the battery 101a positioned on the rear portion of a case 105”, ¶0244 “ FIG. 24D depicts a representative example of a case that includes a flash unit”.  Flash implies light source), 
wherein the circuit board is coupled to the battery (0240 “The left 101b and right 101c wires are both shown connecting the battery 101a to the circuit board 102”),
wherein the light source is coupled to the battery (Reyner ¶0243 “ for the case-mounted flash can be drawn from the battery of the supplemental power source housed inside the case”), 
wherein the rear cover includes an inner side and an outer side (inherent for rear 152  of case 146),
wherein the outer side hosts the light source (Reyner Fig 24 D item 190 on rear outer side of case, next to opening for camera).
The only difference is that, it is not expressly recited in Reyner, whether or not the inner side hosts the circuit board and the battery.   
However, Wojcik in same field of technology expressly teaches wherein the inner side hosts the circuit board and the battery (Wojcik ¶0050 “The back shell 215 can include an inner back shell 610 and an outer back shell 615 as shown in FIG. 6. A battery 625 can be located between the inner back shell 610 and the outer back shell 615. The battery 625 can be electrically connected to a circuit board 630 that interfaces with the electronic device 205 …”, implies circuit board and the battery hosted on inner surface).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Reyner by integrating the components inside of the rear surface. This would have been an obvious modification for a person of ordinary skill in the art.  The motivation for such arrangements is to protect the electronics components from exposure to water, atmosphere and preventing users from contacting them directly.
As per claims 2-3,  Reyner in view of Wojcik further teaches wherein the rear cover hosts a tube containing a lens, wherein the lens is co-aligned with a camera of a smart device when the case encases the smart device (Reyner Fig 25A, Fig 25B, lens 210 when smartphone is attached) wherein the tube hosts a clamp distal to the rear cover (Reyner Fig 25 B, ¶0247 -¶0248).
As per claim 4,  Reyner in view of Wojcik further teaches wherein the rear cover hosts a short range communications circuit (Reyner ¶0213 “30 pin connector 149 that interfaces with the electronic device to provide power and data syncing”) coupled to the circuit board (Reyner ¶0239 implies connection).
As per claim 5,  Reyner in view of Wojcik further teaches wherein the short range communications circuit is powered via the battery (Reyner ¶0239 implies power form battery via connector).
As per claims 6-9, Reyner in view of Wojcik further teaches wherein the rear cover hosts a connector (Reyner ¶0213 “30 pin connector 149 that interfaces with the electronic device to provide power and data syncing”) coupled to the circuit board (Reyner ¶0239 implies connection), 
wherein the connector is mounted to the circuit board (Wojcik ¶0081 “all of the electrical components of case 1030 may be included on one or more printed circuit boards such as circuit board 630”),
wherein the connector enables the battery to be recharged when the connector connects with a power source (Wojcik ¶0089-¶0090),
wherein the connector enables the circuit board to send or receive data therethrough when the connector connects with a data source (Wojcik ¶0090.  When all the components are mounted on PCB, as mentioned in ¶0081, the PCB will inherently receive signals via the conductors on the PCB, so that they can be communicated between the components), 
As per claims 6, 12, Reyner in view of Wojcik further teaches wherein the rear cover hosts a connector (Wojcik Fig 10 item 1032)  coupled to the circuit board (¶0081 “Wojcik ¶0081 “all of the electrical components of case 1030 may be included on one or more printed circuit boards such as circuit board 630”), wherein the connector can mate with a smart device when the case encases the smart device such that such that the connector enables at least one of the battery charging the smart device or the circuit board communicably interfacing with the smart device (Wojcik ¶0084-¶0085).
As per claims 15,  Reyner in view of Wojcik further teaches wherein the case includes a front cover, wherein the front cover and the rear cover are a single unitary piece (Reyner Fig 17 single piece when mated).
As per claim 16, Reyner in view of Wojcik further teaches wherein the circuit board I configured to control the light source (Reyner ¶0242 “the interior of the case includes the electronic circuitry and connections required to provide electrical communication and control between the timing circuit and flash unit.”)
As per claims 17-19, have limitations similar to claims 5, 2-3 and are rejected for same reasons as above.  

Claims 10-11 rejected under 35 U.S.C. 103 as being unpatentable over Reyner in view of Wojcik  as applied to claim 6 above and further in view of Raz [US 20150087926 A1].
As per claims 10-11, Reyner in view of Wojcik teaches claim 6 as discussed above.  Reyner in view of Wojcik does not expressly teach wherein the connector connects to at least one of a peristaltic pump, a suction device, an irrigation device, a cauterizer, an insufflator, a gas delivery device, a gas insufflator, a vital measurement device, or a fluid management system, and wherein the connector enables a smart device to control the at least one of the peristaltic pump, the suction device, the irrigation device, the cauterizer, the insufflator, the gas delivery device, the gas insufflator, the vital measurement device, or the fluid management system Raz, in the field of using a smartphone for examination teaches wherein the connector connects to a vital measurement device, and wherein the connector enables a smart device to control the vital measurement device, or the fluid management system(Raz Fig 1A, vitals examination using smartphone, ¶0035 “display instruction as of how to perform the examination” implies control of the device from phone), 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the rear case in Reyner in view of Wojcik  by integrating connector for vital measurement device.  Such a setup allows for remote preliminary medical examination consisting of several essential checkups (Raz ¶0009).
Reyner in view of Wojcik and Raz does not expressly show that the connection and control is “when the case encases a smart device”.  However, Wojcik shows how the case encases a smartphone with holes for connector.  Hence, it would have been obvious to a person of ordinary skill that the connection and control occurs when case encases the smartphone as well.  

Claims 13-14, 20 rejected under 35 U.S.C. 103 as being unpatentable over Reyner in view of Wojcik as applied to claims 1, 17 above and further in view of Kari [US 20150373180 A1].
As per claims 13-14, 20, Reyner in view of Wojcik teaches claims 1, 17 as discussed above.  Reyner in view of Wojcik does not expressly teach wherein the circuit board enables wireless charging of a smart device when the case encases the smart device, wherein the circuit board enables wireless charging of the battery, wherein the rear cover enables wireless charging of the battery.
Kari teaches wherein the circuit board enables wireless charging of a smart device when the case encases the smart device, wherein the circuit board enables wireless charging of the battery, wherein the rear cover enables wireless charging of the battery (Kari ¶0004, Fig 1).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the rear case in Reyner in view of Wojcik by integrating capability of wireless charging.  Wireless charging reduces use of requirement of wires, and users can conveniently charge devices without having to deal with inconveniences like  wire connections and tangles. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793